OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31, 2011 Date of reporting period:April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. New Century Capital New Century Balanced New Century Opportunistic New Century International New Century Alternative Strategies SEMI-ANNUAL REPORT Six Months Ended April 30, 2011 (Unaudited) 100 William Street, Suite 200, Wellesley MA 02481 781-239-0445 888-639-0102 Fax 781-237-1635 CONTENTS PRESIDENT’S LETTER TO SHAREHOLDERS 2-3 NEW CENTURY PORTFOLIOS New Century Capital Portfolio Portfolio Information 4 Schedule of Investments 5-6 New Century Balanced Portfolio Portfolio Information 7 Schedule of Investments 8-9 New Century Opportunistic Portfolio Portfolio Information 10 Schedule of Investments 11 New Century International Portfolio Portfolio Information 12 Schedule of Investments 13-14 New Century Alternative Strategies Portfolio Portfolio Information 15 Schedule of Investments 16-17 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20-22 Financial Highlights 23-27 Notes to Financial Statements 28-38 About Your Portfolio’s Expenses 39-41 PRESIDENT’S LETTER TO SHAREHOLDERS June 2011 Dear Fellow Shareholders: We are pleased to present our Semi-Annual Report for the six-month period ended April 30, 2011. This Report contains important financial information for each of the New Century Portfolios. We also invite you to visit our website at www.newcenturyportfolios.com for additional information. Over the six-month period ended April 30, 2011, both the domestic and international markets experienced continued volatility and, in particular, were impacted by the following major events: the unfortunate earthquake in Japan and its subsequent aftermath, increased unrest in the Middle East and North Africa, the European Union sovereign debt crisis, and the United States’ own looming federal deficit issues. Although the atmosphere has been challenging and global economic hurdles remain, U.S. and international equity markets produced solid double digit returns for the six-month period. After a brief correction in the summer of 2010, the equity markets began an upward trend which continued through the end of the year and into 2011. The S&P 500® Composite Index added 16.36% while the MSCI EAFE added 12.71% during the six-month period ending April 30, 2011. Despite positive results from the equity markets during the period, the economy continues to face strong headwinds in its pursuit for a full economic recovery. However, we remain optimistic about the equity markets given that, among other positive indicators, corporate valuations remain attractive and consumer sentiment has improved. During the six-month period ended April 30, 2011, the New Century Capital Portfolio increased its large-cap exposure through the reduction to mid-cap and international positions. During the period, the New Century Capital Portfolio increased 16.16% as compared to the S&P 500® Composite Index which gained 16.36%. The New Century Balanced Portfolio increased its equity allocation to 60%. This increase was the result of a tactical shift from government and corporate fixed income to the large-cap growth and energy sectors. During the period, the New Century Balanced Portfolio gained 11.89%, as compared to the S&P 500® Composite Index which gained 16.36% and the Barclays Capital Intermediate Government/Credit Index which declined 0.47%. The New Century Opportunistic Portfolio favored large-cap, mid-cap and emerging markets while also retaining increased cash balances and reduced the Portfolio’s health care and small-cap allocation. During the period, the New Century Opportunistic Portfolio gained 15.60% as compared to the Russell 3000 Growth Index which increased 17.77%. The New Century International Portfolio remained diversified among all geographic regions while maintaining a tactical bias towards natural resources and emerging markets. During the six-month period ended April 30, 2011, developed markets outperformed emerging markets. Although the broad European sector remained weak, the Portfolio’s increased exposure to Germany proved beneficial. As noted previously, the catastrophe in Japan, turmoil in the Middle East, and Eurozone concerns have also impacted the international markets. During the period, the New Century International Portfolio increased by 11.39%, while the international markets, as measured by the MSCI EAFE Index, increased by 12.71%. 2 The New Century Alternative Strategies Portfolio maintained diversified positions in nine distinct investment categories. The Portfolio increased net equities exposure by replacing managers within the long/short equity category. The New Century Alternative Strategies Portfolio increased 8.63% during the period, as compared to the Barclays Capital Intermediate Government/Credit Index, which declined 0.47% and the S&P 500® Composite Index which gained 16.36%. As of April 29, 2011, Morningstar has recategorized the Portfolio to a newly created Multialternative category. While future performance is always unpredictable, we are confident that New Century’s investment philosophy - diversification, risk assessment and long-term focus - will maximize risk-adjusted returns. New Century is committed to its shareholders and appreciates your selecting New Century as part of your long-term investment strategy. Sincerely, Investors should take into consideration the investment objectives, risks, charges and expenses of the New Century Portfolios carefully before investing. The prospectus contains these details and other information and should be read carefully before investing. Principal value of an investment will fluctuate and shares when redeemed may be worth more or less than your original investment. Past performance is not indicative of future results. Portfolio and opinions expressed herein are subject to change. 3 NEW CENTURY CAPITAL PORTFOLIO PORTFOLIO INFORMATION April 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Holdings Security Description % of Net Assets iShares Dow Jones U.S. Energy Sector Index 7.0% Amana Trust Income 5.7% Nuveen Tradewinds Value Opportunities - I Shares 5.5% Fidelity Capital Appreciation 5.4% iShares S&P MidCap 400 Value Index 4.8% iShares S&P SmallCap 600 Growth Index 4.4% Vanguard 500 Index - Investor Shares 4.4% iShares S&P SmallCap 600 Value Index 4.0% iShares MSCI Emerging Markets Index 4.0% Fidelity Select Utilities Growth 3.7% 4 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) INVESTMENT COMPANIES — 99.9% Shares Value Large-Cap Funds — 43.8% Amana Trust Income $ American Funds AMCAP - Class A Brown Advisory Growth Equity - Institutional Shares (b) Fairholme Fidelity Capital Appreciation iShares Russell 1000 Value Index (a) iShares S&P 500 Growth Index (a) iShares S&P 500 Index (a) iShares S&P 500 Value Index (a) Morgan Stanley Institutional Fund, Inc. - Opportunity Portfolio - Class P (b) Nuveen Tradewinds Value Opportunities - I Shares Putnam Equity Income - Class Y Vanguard 500 Index - Investor Shares Wells Fargo Advantage Growth - Administrator Class (b) International Funds — 17.1% First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares MSCI Emerging Markets Index (a) Oppenheimer Developing Markets - Class Y Shares Sector Funds — 16.2% Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Mid-Cap Funds — 12.8% iShares S&P MidCap 400 Growth Index (a) iShares S&P MidCap 400 Value Index (a) Ivy Mid Cap Growth - Class I Shares (b) Janus Global Select - T Shares SPDR S&P MidCap rust (a) Small-Cap Funds — 10.0% Buffalo Small Cap (b) iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies (Cost $74,060,009) $ See accompanying notes to financial statements. 5 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 0.2% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.10% (d) (Cost $228,212) $ Total Investments at Value — 100.1% (Cost $74,288,221) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of April 30, 2011. See accompanying notes to financial statements. 6 NEW CENTURY BALANCED PORTFOLIO PORTFOLIO INFORMATION April 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Holdings Security Description % of Net Assets Templeton Global Bond - Class A 8.9% Loomis Sayles Bond - Institutional Class 8.3% iShares S&P 500 Index 6.5% First Eagle Global - Class A 6.3% SPDR S&P MidCap rust 6.2% iShares Dow Jones U.S. Energy Sector Index 5.8% American Funds AMCAP - Class A 5.0% Loomis Sayles Institutional High Income 4.3% Dodge & Cox Income 3.8% iShares S&P SmallCap 600 Growth Index 3.6% 7 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) INVESTMENT COMPANIES — 98.7% Shares Value Sector Funds — 19.9% Consumer Staples Select Sector SPDR (a) $ Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Food & Beverage (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Large-Cap Funds — 15.7% American Funds AMCAP - Class A iShares Russell 1000 Growth Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Index (a) Wells Fargo Advantage Growth - Investor Class (b) Government/Corporate Bond Funds — 14.3% Loomis Sayles Bond - Institutional Class PIMCO Unconstrained Bond - Institutional Class ProShares UltraShort 20+ Year Treasury (a) (b) Rydex Inverse Government Long Bond Strategy - Investor Class (b) Vanguard Intermediate-Term Investment-Grade - Admiral Shares International Funds — 12.6% First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Index (a) Worldwide Bond Funds — 11.2% Loomis Sayles Global Bond - Institutional Class Templeton Global Bond - Class A Mid-Cap Funds — 7.3% iShares S&P MidCap 400 Value Index (a) SPDR S&P MidCap rust (a) Small-Cap Funds — 5.9% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) High Quality Bond Funds — 5.5% Calvert Social Investment - Class I Dodge & Cox Income High Yield Bond Funds — 4.3% Loomis Sayles Institutional High Income See accompanying notes to financial statements. 8 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 98.7% (Continued) Shares Value Convertible Bond Funds — 2.0% Calamos Convertible - Class I $ Total Investment Companies (Cost $54,325,387) $ MONEY MARKET FUNDS — 1.4% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.10% (d) (Cost $999,543) $ Total Investments at Value — 100.1% (Cost $55,324,930) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of April 30, 2011. See accompanying notes to financial statements. 9 NEW CENTURY OPPORTUNISTIC PORTFOLIO PORTFOLIO INFORMATION April 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Holdings Security Description % of Net Assets iShares S&P 500 Growth Index 13.6% iShares MSCI Emerging Markets Index 9.6% Wells Fargo Advantage Growth - Administrator Class 9.5% SPDR S&P MidCap rust 8.6% iShares S&P North American Natural Resources Index 7.7% Technology Select Sector SPDR 7.5% iShares S&P 500 Value Index 7.0% Gabelli Small Cap Growth - Class I 4.4% PowerShares Dynamic Biotechnology & Genome 4.0% iShares Dow Jones U.S. Energy Sector Index 4.0% 10 NEW CENTURY OPPORTUNISTIC PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) INVESTMENT COMPANIES — 96.7% Shares Value Large-Cap Funds — 33.6% iShares S&P 500 Growth Index (a) $ iShares S&P 500 Value Index (a) Vanguard Growth ETF (a) Wells Fargo Advantage Growth - Administrator Class (b) Sector Funds — 26.8% iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR (a) International Funds — 16.6% iShares MSCI Emerging Markets Index (a) Janus Overseas - T Shares Oppenheimer Developing Markets - Class Y Shares Mid-Cap Funds — 12.6% Meridian Growth SPDR S&P MidCap rust (a) Small-Cap Funds — 7.1% Gabelli Small Cap Growth - Class I (b) iShares S&P SmallCap 600 Growth Index (a) Total Investment Companies (Cost $10,786,120) $ MONEY MARKET FUNDS — 3.4% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.10% (d) (Cost $518,166) $ Total Investments at Value — 100.1% (Cost $11,304,286) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of April 30, 2011. See accompanying notes to financial statements. 11 NEW CENTURY INTERNATIONAL PORTFOLIO PORTFOLIO INFORMATION April 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Holdings Security Description % of Net Assets Fidelity Canada 6.8% iShares MSCI Germany Index 6.7% iShares S&P Latin America 40 Index 6.2% iShares MSCI Canada Index 5.5% Janus Overseas - T Shares 5.2% iShares S&P Global Energy Sector Index 4.9% iShares FTSE/Xinhua China 25 Index 4.6% Harding, Loevner International Equity - Institutional Class 4.5% Matthews Pacific Tiger - Class I 4.4% Vanguard Emerging Markets Stock Index 4.0% 12 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) INVESTMENT COMPANIES — 98.2% Shares Value Diversified Funds — 27.3% Columbia Acorn International Select - Class A $ Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares S&P Global Energy Sector Index (a) iShares S&P Global Infrastructure Index (a) iShares S&P Global Materials Index (a) Janus Overseas - T Shares Templeton Institutional Funds - Foreign Smaller Companies Series Europe Funds — 23.2% Franklin Mutual European - Class A iShares MSCI Germany Index (a) iShares MSCI Sweden Index (a) iShares MSCI Switzerland Index (a) iShares MSCI United Kingdom Index (a) Vanguard European Stock ETF (a) Americas Funds — 22.4% Fidelity Canada iShares MSCI Canada Index (a) iShares MSCI Mexico Investable Market Index (a) iShares S&P Latin America 40 Index (a) Asia/Pacific Funds — 19.1% Fidelity Japan iShares FTSE/Xinhua China 25 Index (a) iShares MSCI Australia Index (a) iShares MSCI Japan Index (a) iShares MSCI Pacific ex-Japan Index (a) Matthews Pacific Tiger - Class I Emerging Markets Funds — 6.2% iShares MSCI Emerging Markets Index (a) Vanguard Emerging Markets Stock Index Total Investment Companies (Cost $45,062,494) $ See accompanying notes to financial statements. 13 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 1.9% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.10% (b) (Cost $1,477,392) $ Total Investments at Value — 100.1% (Cost $46,539,886) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Variable rate security. The rate shown is the 7-day effective yield as of April 30, 2011. See accompanying notes to financial statements. 14 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO PORTFOLIO INFORMATION April 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Holdings Security Description % of Net Assets Merger 5.5% FPA Crescent 5.4% Calamos Market Neutral Income - Class A 5.4% First Eagle Global - Class A 5.4% BlackRock Global Allocation - Class A 4.5% Arbitrage - Class I 4.1% Wasatch-1st Source Long/Short 4.1% Marketfield 3.7% Templeton Global Bond - Class A 3.5% TFS Market Neutral 3.4% 15 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) INVESTMENT COMPANIES — 97.2% Shares Value Global Macro Funds — 16.3% BlackRock Global Allocation - Class A $ First Eagle Global - Class A Ivy Asset Strategy - Class A Mutual Global Discovery - Class Z Asset Allocation Funds — 15.7% Berwyn Income Calamos Strategic Total Return (d) FPA Crescent Greenspring Leuthold Core Investment Oakmark Equity and Income - Class I Arbitrage Funds — 15.0% Arbitrage - Class I Calamos Market Neutral Income - Class A Merger (b) Long/Short Equity Funds — 14.7% CGM Focus (b) Marketfield Schwab Hedged Equity - Select Shares (b) TFS Market Neutral (b) Wasatch-1st Source Long/Short Natural Resources Funds — 8.9% Highbridge Dynamic Commodities Strategy - Select Class (b) PIMCO Commodity Real Return Strategy - Class A PowerShares Water Resources Portfolio (a) RS Global Natural Resources - Class A (b) SPDR Gold Trust (a) (b) (c) SteelPath MLP Select 40 - Institutional Class (b) Vanguard Precious Metals and Mining - Investor Shares High Yield/Fixed Income Funds — 8.3% Eaton Vance Global Macro Absolute Return - I Shares Forward Long/Short Credit Analysis - Institutional Class Loomis Sayles Institutional High Income Nuveen Multi-Strategy Income & Growth 2 (d) Templeton Global Bond - Class A Real Estate Funds — 7.4% ING Global Real Estate - Class I Invesco Real Estate - Class A Third Avenue Real Estate Value See accompanying notes to financial statements. 16 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 97.2% (Continued) Shares Value Deep Value/Distressed Securities Funds — 7.3% Fairholme $ Royce Value Trust, Inc. (d) Third Avenue Value Option Hedged Funds — 3.6% Eaton Vance Tax-Managed Buy-Write Income (d) Gateway - Class A Total Investment Companies (Cost $106,099,107) $ STRUCTURED NOTES — 2.3% Par Value Value Credit Suisse, Buffered Accelerated Return Equity Security Linked Note, due 04/05/2012 (b) $ $ Credit Suisse, Buffered Accelerated Return Equity Security Linked Note, due 05/05/2011 (b) Total Structured Notes (Cost $2,250,000) $ MONEY MARKET FUNDS — 0.5% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.10% (e) (Cost $608,172) $ Total Investments at Value — 100.0% (Cost $108,957,279) $ Other Assets in Excess of Liabilities — 0.0% Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) Variable rate security. The rate shown is the 7-day effective yield as of April 30, 2011. See accompanying notes to financial statements. 17 NEW CENTURY PORTFOLIOS STATEMENTS OF ASSETS AND LIABILITIES April 30, 2011 (Unaudited) New Century Capital Portfolio New Century Balanced Portfolio New Century Opportunistic Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio ASSETS Investments in securities: At acquisition cost $ At value (Note 1A) $ Dividends receivable 94 49 Receivable for investment securities sold — Receivable for capital shares sold — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — — — Payable for capital shares redeemed — — — Payable to Advisor (Note 2) Payable to Distributor (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income (loss) Accumulated net realized losses on investments ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ (a) Redemption price may differ from the net asset value per share depending upon the length of time held (Note 1B). See accompanying notes to financial statements. 18 NEW CENTURY PORTFOLIOS STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2011 (Unaudited) New Century Capital Portfolio New Century Balanced Portfolio New Century Opportunistic Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 2) Distribution costs (Note 3) Accounting fees Administration fees (Note 2) Legal and audit fees Transfer agent fees Trustees’ fees (Note 2) Custody and bank service fees Postage & supplies Insurance expense Other expenses Total expenses Less fees waived by the Advisor (Note 2) — — ) — — Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains on investments Capital gain distributions from regulated investment companies — Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 19 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century Capital Portfolio New Century Balanced Portfolio Six Months Ended April 30, 2011 (Unaudited) Year Ended October 31, Six Months Ended April 30, 2011 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment income (loss) $ ) $ ) $ $ Net realized gains (losses) from security transactions ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) — ) ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) — — Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ ) $ — $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested — Shares redeemed ) Net decrease in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 20 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century Opportunistic Portfolio New Century International Portfolio Six Months Ended April 30, 2011 (Unaudited) Year Ended October 31, Six Months Ended April 30, 2011 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment income (loss) $ ) $ ) $ $ Net realized gains from security transactions Capital gain distributions from regulated investment companies — — Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) — ) ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) 39 30 Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ ) $
